DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2021/0098466) by Liaw et al (“Liaw”).
Regarding claim 1, Liaw discloses in FIGs. 1-3 & 4J and related text, e.g., an integrated circuit (overall integrated circuit is partially shown in FIG. 1; it is memory array and related logic) comprising: 
a first active region (FIG. 3 (properly oriented for readability), 103b/103c; “pull-up” transistor related fins; “NW1” region, for example) and a second active region (103a/103d; “pull-down” transistor related fins); “PW2” region, for example (could have been “PW1”, but it is cutoff and not shown in entirety in FIG. 3; hence, for visibility sake, pointing to “PW2” instead) extending in a first direction (“Y” in FIG. 3) and spaced apart from each other in a second direction (“X1 – X” in FIG. 3) intersecting the first direction; 
a first source/drain contact (FIG. 2B, VDD connection of PU-1; par. 37, PU-1 is connected to power through 161g) extending in the second direction (all contacts are 3-D objects; hence, they extend in all 3 directions, inherently), on at least a portion of the first active region (see FIG. 3), and configured to receive power from the power rail through a first source/drain contact via (see par. 37; connected to VDD is discussed; “via” is also discussed); 
a second source/drain contact (FIG. 2B, VSS connection to PD-1; par. 37, PD-1 is connected to ground through 161h) extending in the second direction, on at least a portion of the second active region (see FIG. 3) spaced apart from the first source/drain contact in the second direction (see FIG. 3), and connected to the ground rail through a second source/drain contact via to be grounded (see par. 37; connected to VSS is discussed; “via” is also discussed); 
a first gate structure (“PU-1” “PD-1” marked structure; all 143’s are gates) extending in the second direction (see FIG. 3) and on at least a portion of the first active region (see FIG. 3) and at least a portion of the second active region (see FIG. 3) spaced apart from the first source/drain contact and the second source/drain contact in the first direction (see FIG. 3); 
a third source/drain contact (FIG. 3, 161e; PU-1 and PD-1 connection to each other in FIG. 2B) extending in the second direction and on at least a portion of the first active region and at least a portion of the second active region (see FIG. 3) to be spaced apart from the first gate structure in the first direction (see FIG. 3); 
a second gate structure (“IS-1”; please note that in FIG. 2B, “IS-1” is shown to be disconnected from other gates) extending in the second direction and on at least a portion of the first active region (see FIG. 3) to be spaced apart from the third source/drain contact in the first direction (see FIG. 3); 
a third gate structure (“PG-1”) extending in the second direction and on at least a portion of the second active region(see FIG. 3) spaced apart from the third source/drain contact in the first direction (see FIG. 3) and spaced apart from the second gate structure in the second direction (see FIG. 3); 
a fourth source/drain contact (another 161e) on at least a portion of the first active region and at least a portion of the second active region spaced apart from the second gate structure and the third gate structure in the first direction; 
a fourth gate structure (“IS-2”) extending in the second direction and on at least a portion of the first active region spaced apart from the fourth source/drain contact in the first direction; 
a fifth gate structure (“PG-2”) extending in the second direction and on at least a portion of the second active region spaced apart from the fourth source/drain contact in the first direction and spaced apart from the fourth gate structure in the second direction; 
a fifth source/drain contact (“PU-2” and “PD-2” connection in FIG. 2B; 161d) on at least a portion of the first active region and at least a portion of the second active region to be spaced apart from the fourth gate structure and the fifth gate structure in the first direction; 
a sixth gate structure (“PU-2” and “PD-2” connection in FIG. 2B) extending in the second direction and on at least a portion of the first active region and at least a portion of the second active region to be spaced apart from the fifth source/drain contact in the first direction; 
a sixth source/drain contact (IS-2 connection to PU-2 and PD-2) another 161d) extending in the second direction and on at least a portion of the first active region to be spaced apart from the sixth gate structure in the first direction; and 
a seventh source/drain contact (PG-2 connection to BLB; par. 36, 161f) extending in the second direction and on at least a portion of the second active region to be spaced apart from the sixth gate structure in the first direction and to be spaced apart from the sixth source/drain contact in the second direction.

Liaw does not explicitly state that a power rail extending in the first direction and spaced apart from the first active region in the second direction; a ground rail extending in the first direction and spaced apart from the second active region and the power rail in the second direction.

To elaborate briefly on the above, Liaw explicitly teaches power/ground contacts, as was explained above in rejection of claim 1.   However, he does not show the connections above that, such as how “power and ground” rail run.  However, “power rail” and “ground rail” are notoriously well-known features in the art.  As FIG. 2B shows, multiple transistors are connected to each of VDD/VSS and the pattern of FIG. 2B repeats, as FIG. 1 clearly shows.  Hence, the rails are present and power rail runs along with PU-1/PU-2 as FIG. 2B indicates (hence, NW regions in FIG. 3) and ground rail runs along with PD-1/PD-2 as FIG. 2B indicates (hence, PW regions in FIG. 3).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Liaw with “a power rail extending in the first direction and spaced apart from the first active region in the second direction; a ground rail extending in the first direction and spaced apart from the second active region and the power rail in the second direction”, in order to provide for power and ground connection for the transistors shown to have it in FIG. 2B.
Regarding “spaced apart … in the second direction”, please note that the power/ground contacts are partially over fins (notations are in the claim) and are also heavily shifted off the fins.  Hence, allowing for being “spaced apart”, and at the very least making such configuration obvious.  For example, such rails can run directly over 109 features at higher levels of metal.
Regarding claim 2, Liaw discloses in FIGs. 1-3 & 4J and related text, e.g., wherein the first active region includes a first active fin protruding from the first active region in a third direction (vertical, “Z” direction; see FIG. 4J, to see the fin and how it extends vertically) and extending in the first direction (see FIG. 3), the second active region includes a second active fin protruding from the second active region in the third direction, extending in the first direction, and spaced apart from the first active fin in the second direction (see FIG. 3), and the third direction intersects the first direction and the second direction.
Regarding claim 3, Liaw discloses in FIGs. 1-3 & 4J and related text, e.g., wherein the first active fin includes a first fin and a second fin spaced apart from the first fin in the second direction (the two fin configuration was addressed in claim 1), and the second active fin includes a third fin and a fourth fin spaced apart from the third fin in the second direction (again, addressed in claim 1, and shown in FIG. 3).
Regarding claim 4, Liaw discloses in FIGs. 1-3 & 4J and related text, e.g., wherein the first gate structure (PU-1/PD-1) and the sixth gate structure (PU-2/PD-2) surround the first active fin and the second active fin (see FIG. 3; there is a large portion of fins between the above specified gate structures; hence, “surround”; Examiner is unclear what Applicant is trying to claim here; hence, best guess rejection; it meets the “letter” of the claim, but Examiner has no idea about the “spirit” of the claim), the second gate structure (IS1) and the fourth gate structure (IS2) surround the first active fin, and the third gate structure (PG1) and the fifth gate structure (PG2) surround the second active fin (see above; presumably same logic applies).
Regarding claim 5, Liaw discloses in FIGs. 1-3 & 4J and related text, e.g., further comprising: a third source/drain contact via connected to the sixth source/drain contact configured to transfer the power from the power rail to the sixth source/drain contact; and a fourth source/drain contact via connected to the seventh source/drain contact configured to ground the seventh source/drain contact to the ground rail (as was discussed above, regarding “vias”; they are there, just not shown, as various paragraphs point out).
Regarding claim 6, Liaw discloses in FIGs. 1-3 & 4J and related text, e.g., further comprising:
a first metal line configured to transfer a first signal through a first gate contact connected to the first gate structure (see FIG. 2B; various connections between the transistors cited in claim 1, are connected with metal; hence, various metal lines; for each one see claim 1 and FIG. 2B; for example, for the “first gate structure” (PU1/PD1), see connection going to from it to output of PU2/PD2); 
a second metal line configured to transfer a second signal through a second gate contact connected to the second gate structure (see FIG. 2B); 
a third metal line configured to transfer a third signal through a third gate contact connected to the third gate structure (see FIG. 2B); 
a fourth metal line configured to transfer the third signal through a fourth gate contact connected to the fourth gate structure (see FIG. 2B); 
a fifth metal line configured to transfer the second signal through a fifth gate contact connected to the fifth gate structure (see FIG. 2B); and 
a sixth metal line configured to transfer a fourth signal through a sixth gate contact connected to the sixth gate structure (see FIG. 2B).
Regarding claim 7, Liaw discloses in FIGs. 1-3 & 4J and related text, e.g., wherein the first gate contact is on the first active region or the second active region (“on” is taken to be, according to Webster, “above”; gate contacts are going to be above active, as shown in FIG. 4J, which shows that gate is above active; hence, meeting limitations).
Regarding claim 8, Liaw discloses in FIGs. 1-3 & 4J and related text, e.g., wherein the sixth gate contact is on the first active region or the second active region (same as claim 7).
Regarding claim 9, Liaw discloses in FIGs. 1-3 & 4J and related text, e.g., substantially the entirety of claimed subject matter, but does not explicitly state “wherein an end of each of the first source/drain contact and the sixth source/drain contact in the second direction has a convex shape or a concave shape”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Liaw with “wherein an end of each of the first source/drain contact and the sixth source/drain contact in the second direction has a convex shape or a concave shape”, since in real world application perfectly square angles as shown in drawings are impossible, and they are actually rounded (concave/convex) in first/second directions.
Regarding claim 10, Liaw discloses in FIGs. 1-3 & 4J and related text, e.g., substantially the entirety of claimed subject matter, but does not explicitly state “wherein ends of the second gate structure and the third gate structure facing each other and ends of the fourth gate structure and the fifth gate structure facing each other have a convex shape or a concave shape”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Liaw with “wherein ends of the second gate structure and the third gate structure facing each other and ends of the fourth gate structure and the fifth gate structure facing each other have a convex shape or a concave shape”, since in real world application perfectly square angles as shown in drawings are impossible, and they are actually rounded (concave/convex) in first/second directions, at their ends.

Examiner’s Note: Examiner is sure that Applicant does not intend to put the entire industry out of business.   However, the subject matter of claims 9 and 10 as written, is written so broadly, as to read on the naturally occurring rounding of ends of contacts and gates (and all other objects: active, metal, etc.), during the semiconductor manufacturing.  If allowed, such claims threaten the industry, since etching of layers and/or actual mask shapes result in round ends, broadly claimed (which is what we have here in claims 9 & 10).    Examiner is open to suggestions from Applicant, since Applicant’s drawings clearly show fully rounded ends, and not merely “convex/concave”, as defined broadly in dictionary, and claimed in claims 9 & 10.
Small additional note: Examiner does not give 112, 1st new matter rejections for describing submitted drawings “in your own words”.   In other words, it is irrelevant if the words are present in Specification; if the drawing shows it, then any words correctly describing the drawings are acceptable as part of claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
12/15/22

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894